DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending in the application.
Drawings
3.	The Drawings are objected to because of informalities:
The Drawings are considered informal because they contain handwritten characters, elements or features.  
Appropriate correction is required.
4.	The Drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed SUP must be shown or the feature(s) canceled from the claim(s).  Similarly, the claimed connection configuration for connecting the seat to the SUP must also be shown in the Drawing figures.
5.	The Drawings are objected to under 37 CFR 1.83(a) because they fail to show the ‘SUP’ as disclosed in the Specification.  Similarly, the disclosed connection configuration for connecting the seat to the SUP must also be shown in the Drawing figures.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
6.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.
Specification
7.	The disclosure is objected to because of the following informalities:
The Specification contains typographical and/or grammatical errors (see para. 6).
No Drawing reference characters are included for showing the SUP in the Drawings.
Appropriate correction is required.
Claim Objections
8.	Claims 1-20 are objected to because of the following informalities:
The phrase “an SUP” should be replaced with - a SUP -.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	The claimed feature limitation “the assembly” (independent claims 1, 14 and 19 and subsequent dependent claims) lack sufficient antecedent basis.
11.	The phrase “to be” implies a future limitation making it unclear if in the present invention.
Allowable Subject Matter
12.	Claims 1, 14 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
13.	Claims 2-13, 15-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references all disclose seats for paddleboards or surfboards with suction cups.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
16.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
6/15/2022